EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

This Agreement (the “Agreement”) is made as of May 6, 2005 by Computer Software
Innovations, Inc., a Delaware corporation, (the “Company”), and David B. Dechant
(the “Employee”).

 

R  E  C  I  T  A  L  S:

 

The Company intends to employ the Employee in the capacity and on the terms and
conditions set forth herein, and the Employee desires to be employed by the
Company on the terms and conditions set forth herein.

 

In consideration of the premises hereof and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

1. At-Will Employment. EMPLOYEE HEREBY ACKNOWLEDGES AND AGREES THAT EMPLOYEE’S
EMPLOYMENT WITH COMPANY SHALL BEGIN AS OF MAY 6, 2005 (THE “EFFECTIVE DATE”),
SHALL BE AT-WILL AND SHALL BE TERMINABLE AT ANY TIME FOR ANY REASON (WITH OR
WITHOUT CAUSE) BY EITHER PARTY UPON THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO THE
OTHER PARTY.

 

2. Duties and Responsibilities.

 

(a) Employee shall initially take the title of “Chief Financial Officer” and
shall serve as the principal financial and accounting officer of the Company. As
such, Employee will have day-to-day responsibility and authority as follows: (1)
direct all financial affairs, (2) oversee the efficiency and effectiveness of
the Company’s financial systems, accounting systems and all fiscal functions to
ensure they are aligned with Company strategies and objectives, (3) be
responsible for financial reporting and control, banking and maintenance of the
Company’s overall financial well-being, (4) be involved in both tactical
day-to-day accounting/financial management of the business as well as strategic
and long term planning and implementing for growth and expansion, (5) serve as a
member of the senior management team and develop long-term and short-term
strategies to achieve corporate objectives, (6) ensure that the Company is in
compliance with federal and state regulations, including but not limited to
federal securities laws and the Company’s obligations under the rules and
regulations of the Securities and Exchange Commission, and (7) coordinate with
and carry out the directives of the Audit Committee of the Board of Directors of
the Company (the “Audit Committee”). Employee also hereby agrees to perform such
additional services, duties and responsibilities as may be assigned to Employee
by the Board of Directors or the Audit Committee.

 

(b) Subject to the authority of the Board of Directors of the Company to modify
the duties and responsibilities of Employee, Employee’s powers, duties and
responsibilities shall initially consist of such powers, duties and
responsibilities reasonably associated with the position of overseeing all
financial and accounting affairs of the Company; provided, however, that such
duties and responsibilities will not be modified in any manner which is
inconsistent with the Employee’s current standing and position with the Company
without the prior written consent of the Employee. Notwithstanding anything
contained herein to the contrary, the Employee shall not be required to perform
any act which would constitute or require the violation of any federal, state or
local law, rule, regulation, ordinance or the like.

 

(c) The Employee shall be employed on a full-time basis by the Company with the
expectation of working a forty (40) hour week, or as required. During his
employment the Employee agrees that he will devote his best efforts and all his
skill and ability to the performance of his duties hereunder to generally
promote the interests of the Company. During his employment it shall not be a
violation of this Agreement for the Employee to serve on civic or charitable
boards or committees, to perform speaking engagements, or to manage his personal
passive investments, so long as such activities (individually or collectively)
do not interfere with the performance of the Employee’s responsibilities as an
employee of the Company.



--------------------------------------------------------------------------------

(d) In addition to such services as Employee is required to render to the
Company, from time to time, if requested, he shall render similar services to
affiliates of the Company; provided that such services can be performed within
the forty (40) hour work week described in Paragraph 2(c) above.

 

(e) The Employee’s services initially shall be performed at 1661 East Main
Street, Easley, South Carolina, subject to necessary temporary travel
requirements of the Company. The principal location of Employee’s services shall
not be transferred more than thirty (30) miles from the initial location without
the Employee’s prior written consent.

 

3. Compensation; Bonus.

 

(a) As compensation for services hereunder and in consideration of his agreement
not to compete as set forth in paragraph 7 hereof, the Company shall pay the
Employee a base salary at the annual rate of $110,000.00. Such base salary shall
be paid in equal installments in accordance with the normal payroll policies of
the Company, but no less frequently than bi-weekly.

 

(b) Employee shall be eligible to receive such raises and cash or stock bonuses
as the Board shall in its sole discretion, from time to time, determine.
Employee shall be entitled to participate on the same basis in any bonus or
other incentive programs sponsored by the Company for employees in similar
standing and position within the Company.

 

4. Expenses; Fringe Benefits.

 

(a) The Company agrees to pay or to reimburse the Employee during his employment
for all reasonable, ordinary and necessary business expenses incurred in the
performance of his services hereunder in accordance with the policies of the
Company as are from time to time in effect. The Employee, as a condition to
obtaining such payment or reimbursement, shall provide to the Company any and
all statements, bills or receipts evidencing the travel or out-of-pocket
expenses for which the Employee seeks payment or reimbursement, and any other
information or materials reasonably required by such Company policy or as the
Company may otherwise from time to time reasonably require.

 

(b) During his employment the Employee and, to the extent eligible, his
dependents, shall be entitled to participate in and receive all benefits under
any welfare benefit plans and programs provided by the Company (including
without limitation, medical, dental, disability, group life (including
accidental death and dismemberment) and business travel insurance plans and
programs) applicable generally to the employees of the Company, subject,
however, to the generally applicable eligibility and other provisions of the
various plans and programs in effect from time to time. If any of the benefits
provided in this subparagraph are materially reduced, and Employee terminates
this agreement as a result thereof, such termination shall, for the purposes of
the severance benefits payable pursuant to Paragraph 5(a), be deemed termination
without Cause.

 

(c) During his employment the Employee shall be entitled to participate in all
retirement plans and programs (including without limitation any profit
sharing/401(k) plan) applicable generally to the employees of the Company,
subject, however, to generally applicable eligibility and other provisions of
the various plans and programs in effect from time to time. In addition, during
his employment the Employee shall be entitled to receive fringe benefits and
perquisites in accordance with the plans, practices, programs and policies of
the Company from time to time in effect, available generally to the executive
officers of the Company and consistent with the generally applicable guidelines
determined by the Board. If any of the benefits provided in this subparagraph
are materially reduced, and Employee terminates this agreement as a result
thereof, such termination shall, for the purposes of the severance benefits
payable pursuant to Paragraph 5(a), be deemed termination without Cause.

 

(d) The Employee shall be entitled to as many vacation days, holidays, sick days
and personal days consistent with the Company’s policies for similarly situated
employees. Initial vacation accumulation rate will be twelve (12) days per year.

 

2



--------------------------------------------------------------------------------

5. Termination.

 

(a) Pursuant to Paragraph 1, the Company shall have the right to terminate the
Employee’s employment with the Company; provided, that any termination by the
Company for Cause shall be communicated by the Company to the Employee in
writing indicating the basis for termination. (The effective date of the
Employee’s termination of employment with the Company, regardless of the reason,
is referred to as the “Date of Termination.”) For purposes of this Agreement,
the term “Cause” shall be limited to the following grounds:

 

(i) The Employee’s failure or refusal to perform his material duties and
responsibilities after written notice from the Company (other than any such
failure resulting from Employee’s disability or death which are governed by
paragraph 6);

 

(ii) The willful misappropriation by Employee of the funds or property of the
Company;

 

(iii) The commission by the Employee of any willful, reckless or intentional act
or act of gross negligence which materially injures the reputation, business or
business relationships of the Company, including, without limitation indictment
or its equivalent for any crime constituting a felony or involving theft, or
dishonesty, but not including any crime relating to any moving traffic
violations;

 

(iv) Habitual use of alcohol interfering with the performance of the Employee’s
obligations under this Agreement, or use of illegal drug(s);

 

(v) Any breach by the Employee (not covered by any of clauses (i) through (iv)
and other than in connection with the death or disability of Employee as set
forth in paragraph 6) of any material provision of this Agreement, which is not
cured by Employee in a reasonably prompt manner after notice from the Company.

 

Upon the termination of the Employee’s employment with the Company for Cause,
the Company shall pay the Employee, subject to appropriate offsets (only as
permitted by applicable law) for debts or money due to the Company, including
without limitation travel advances (such permissible offsets, an “Offset”), his
salary compensation only through, and any unpaid reimbursable expenses
outstanding as of, the Date of Termination. Any benefits to which Employee or
his beneficiaries may be entitled under the plans and programs described in
paragraphs 4(b) and (c) hereof as of his Date of Termination shall be determined
in accordance with the terms of such plans and programs. Except as provided in
this subparagraph, in connection with the Employee’s termination by the Company
for Cause, the Company shall have no further liability to the Employee or the
Employee’s heirs, beneficiaries or estate for damages, compensation, benefits,
indemnities or other amounts of whatever nature.

 

Upon the termination of the Employee’s employment with the Company without Cause
(which shall include, but not be limited to, a termination resulting from the
Company materially modifying Employee’s duties and responsibilities without
Employee’s written consent or the transfer of the principal location of
Employee’s services more than thirty (30) miles from the initial location
without Employee’s written consent), the Company shall pay the Employee at the
time of such termination as severance pay hereunder, subject to appropriate
Offset, an amount equal to six (6) months base salary as set forth in Paragraph
3(a), plus one additional month of such base salary for each year of service
with the Company, but not to exceed 18 months. Any benefits to which Employee or
his beneficiaries may be entitled under the plans and programs described in
paragraphs 4(b) and (c) hereof as of his Date of Termination shall be determined
in accordance with the terms of such plans and programs. Except as provided in
this subparagraph, in connection with the Employee’s termination by the Company
without Cause, the Company shall have no further liability to the Employee or
the Employee’s heirs, beneficiaries or estate for damages, compensation,
benefits, indemnities or other amount of whatever nature.

 

(b) Pursuant to Paragraph 1, the Employee shall have the right to terminate his
employment with the Company. In such event, Employee shall not be entitled to
any severance pay except as may be determined in the sole discretion of the
Company.

 

3



--------------------------------------------------------------------------------

6. Disability; Death.

 

(a) In the event the Employee shall be evaluated by a physician selected by the
Employee and a physician selected by the Company as being permanently and
totally disabled and unable to perform the essential functions of his duties
hereunder by virtue of illness or physical or mental incapacity or disability
(from any cause or causes whatsoever) in substantially the manner and to the
extent performed prior to the commencement of such disability (all such causes
being referred to as “disability”) and the Employee shall fail to perform such
duties for periods aggregating ninety (90) days (inclusive of non-business
days), whether or not continuous, in any continuous period of one hundred and
eighty (180) days, the Company shall have the right to terminate the Employee’s
employment hereunder as at the end of any calendar month during the continuance
of such disability upon at least ten (10) days prior written notice to him. In
the event of termination under this paragraph 6(a), the Employee shall be
entitled to receive when otherwise payable, subject to any Offsets, all salary
compensation earned but unpaid as of the Date of Termination and any unpaid
reimbursable expenses outstanding as of such date; and any benefits to which the
Employee or his beneficiaries may be entitled under the plans and programs
described in paragraphs 4(b) and (c) hereof as of such Date of Termination shall
be determined in accordance with the terms of such plans and programs. Nothing
contained herein is intended to nullify or diminish the Employee’s rights under,
and this paragraph 6(a) is subject to, the Americans with Disabilities Act of
1990 and the Family and Medical Leave Act of 1993, as such Acts may be amended
from time to time.

 

(b) The employment of the Employee with the Company shall terminate on the date
of the Employee’s death and in such event the Employee’s estate shall be
entitled to receive when otherwise payable, subject to any Offsets, all salary
compensation earned but unpaid as of the date of his death and any unpaid
reimbursable expenses outstanding as of such date. In the event of the
Employee’s death, any benefits to which the Employee or his beneficiaries may be
entitled under the plans and programs described in paragraphs 4(b) and (c)
hereof shall be determined in accordance with the terms of such plans and
programs.

 

(c) Except as provided in paragraphs 6(a) and (b) hereof, in the event of the
Employee’s termination due to disability or death, the Company shall have no
further liability to the Employee or the Employee’s heirs, beneficiaries or
estate for damages, compensation, benefits, indemnities or other amounts of
whatever nature.

 

7. Non-Competition.

 

(a) The Employee agrees that his services to the Company are of a special,
unique, extraordinary and intellectual character, and his position with the
Company places him in a position of confidence and trust with the employees and
customers of the Company and its affiliates. Consequently, the Employee agrees
that it is reasonable and necessary for the protection of the goodwill,
intellectual property, trade secrets, designs, proprietary information and
business of the Company that the Employee make the covenants contained herein
(collectively the “Noncompete Covenants”). Accordingly, the Employee agrees
that, during the period of the Employee’s employment hereunder and for the
period of: (a) one (1) year immediately following the termination of his
employment hereunder for Cause under Paragraph 5(a) of this Agreement; or (b)
for one (1) year upon the voluntary termination of this Agreement by Employee
pursuant to Paragraph 5(b), he shall not, directly or indirectly:

 

(i) own, operate, manage or be employed by or affiliated with any person or
entity that engages in any business then being engaged in by the Company or its
subsidiaries or affiliates in the geographic area in which the Company conducts
its business at the time of such termination (collectively, the “Integrated
Companies”), except as to the Employee’s existing minority ownership interest in
Omnivore, Inc, an imaging software developer and provider, primarily to the
Legal and Corporate markets, and its Affiliates, Legal Eagle, Inc, a provider of
imaging and duplication services to the legal market, and Talon Document
Solutions, Inc, a provider of imaging and duplication services to the Corporate
market (“the Employee’s existing minority ownership interest”); or

 

(ii) attempt in any manner to solicit from any customer or supplier of the
Integrated Companies, business of the type performed for or by the Integrated
Companies or persuade any customer or

 

4



--------------------------------------------------------------------------------

supplier of the Integrated Companies to cease to do business or to reduce the
amount of business which any such customer or supplier has customarily done with
the Integrated Companies, whether or not the relationship between the Integrated
Companies and such customer or supplier was originally established in whole or
in part through his efforts; or

 

(iii) (whether alone or as a partner or joint venturer with any other person or
entity, or as a shareholder, employee, consultant or agent of any corporation or
company or as a trustee of any trust) employ as an employee or retain as a
consultant, or persuade or attempt to persuade any person who is at the Date of
Termination or at any time during the preceding year was an employee of or
exclusive consultant to the Integrated Companies to leave the Integrated
Companies or to become employed as an employee or retained as a consultant by
anyone other than the Integrated Companies.

 

As used in this paragraph 7, the term: “customer” and “supplier” shall mean any
person or entity that is a customer or supplier or a targeted prospective
customer or supplier of the Integrated Companies at the Date of Termination, or
at any time during the preceding year was a customer or supplier or a targeted
prospective customer or supplier of the Integrated Companies, or if the
Employee’s employment shall not have terminated, at the time of the alleged
prohibited conduct.

 

8. Confidential Information. The Employee recognizes that it is in the
legitimate business interest of the Integrated Companies to restrict his
disclosure or use of Trade Secrets and Confidential Information relating to the
Integrated Companies for any purpose other than in connection with the
performance of his duties to the Integrated Companies, and to limit any
potential appropriation of such Trade Secrets and Confidential Information by
Employee. Employee therefore agrees that all Trade Secrets and Confidential
Information relating to the Integrated Companies heretofore or in the future
obtained by Employee shall be considered confidential and the proprietary
information of the Integrated Companies. During the Employment Period Employee
shall not use or disclose, or authorize any other person or entity to use or
disclose, any Trade Secrets or other Confidential Information, other than as
necessary to further the business objectives of the Integrated Companies in
accordance with the terms of his employment hereunder. The term “Trade Secrets
or other Confidential Information” includes, by way of example and without
limitation, matters of a technical nature, such as scientific, trade and
engineering secrets, “know-how,” formulas, secret processes, drawings, works of
authorship, machines, inventions, computer programs (including documentation of
such programs), services, materials, patent applications, new product plans,
other plans, technical information, technical improvements, techniques,
specifications, and test data, progress reports and research projects, and
matters of a business nature, such as business plans, prospects, financial
information, proprietary information about costs, profits, markets, sales, lists
of customers and suppliers of the Integrated Companies, procurement and
promotional information, credit and financial data concerning customers or
suppliers of the Integrated Companies, information relating to the management,
operation and planning of the Integrated Companies, and other information of a
similar nature not available to the public, and plans for future development.
After termination of Employee’s employment with the Integrated Companies, for
any reason, Employee shall not use or disclose Trade Secrets or other
Confidential Information not in the public domain at any time in perpetuity.

 

9. Return of Documents and Property. Upon the termination of Employee’s
employment with the Integrated Companies, or at any time upon the request of the
Integrated Companies, Employee (or his heirs or personal representatives) shall
deliver to the Integrated Companies (a) all documents and materials (including,
without limitation, computer files) containing Trade Secrets or other
Confidential Information relating to the business and affairs of the Integrated
Companies, and (b) all documents, materials and other property (including,
without limitation, computer files) belonging to the Integrated Companies, which
in either case are in the possession or under the control of Employee (or his
heirs or personal representatives).

 

10. Discoveries and Works. All Discoveries and Works made or conceived by
Employee during his employment by the Integrated Companies, jointly or with
others, that relate to the present or anticipated activities of the Integrated
Companies, or are used or usable by the Integrated Companies shall be owned by
the Integrated Companies. The term “Discoveries and Works” includes, by way of
example but without limitation, intellectual property, Trade Secrets or other
Confidential Information, patents and patent applications, trademarks and
trademark registrations and applications, service marks and service

 

5



--------------------------------------------------------------------------------

mark registrations and applications, trade names, copyrights and copyright
registrations and applications. Employee shall (a) promptly notify, make full
disclosure to, and execute and deliver any documents requested by, the
Integrated Companies, to evidence or better assure title to Discoveries and
Works in the Integrated Companies, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Integrated Companies, (c) assist the Integrated Companies in obtaining or
maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute, whether during his employment
with the Integrated Companies or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Integrated Companies and to protect the title of the Integrated Companies
thereto, including but not limited to assignments of such patents and other
rights. Any Discoveries and Works which, within six months after the termination
of Employee’s employment with the Integrated Companies, are made, disclosed,
reduced to a tangible or written form or description, or are reduced to practice
by Employee and which pertain to the business carried on or products or services
being sold or developed by the Integrated Companies at the time of such
termination, are for other than, for those six months, the improvement of
processes within a single non-competitive entity, and are not techniques readily
obtainable within and/or already disclosed within the public domain shall, as
between Employee and, the Integrated Companies, be presumed to have been made
during Employee’s employment by the Integrated Companies. Employee acknowledges
that all Discoveries and Works shall be deemed “works made for hire” under the
Copyright Act of 1976, as amended.

 

11. Equitable Remedies. If the Employee commits a breach or threatens to commit
a breach of any of the provisions of paragraphs 7, 8, 9 or 10 hereof, the
Company shall have the right to have the provisions of this Agreement
specifically enforced by any court having jurisdiction without being required to
post bond or other security and without having to prove the inadequacy of any
other available remedies, it being acknowledged and agreed that any such breach
will cause irreparable injury to the Integrated Companies and that money damages
will not provide an adequate remedy to the Company or the Integrated Companies.
In addition, the Company may take all such other actions and seek such other
remedies available to it in law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach. The parties
acknowledge that the type and periods of restrictions imposed in the provisions
of paragraphs 7, 8, 9 and 10 hereof are fair and reasonable and are reasonably
required for the protection of the Integrated Companies and the goodwill
associated with the business of the Integrated Companies; and that the time,
scope, geographic area and other provisions of paragraphs 7, 8, 9 and 10 have
been specifically negotiated by sophisticated parties and accordingly it is
reasonable that the restrictive covenants set forth herein are not limited by
narrow geographic area. If any of the covenants in paragraphs 7, 8, 9 or 10
hereof, or any part thereof, is hereafter construed to be invalid or
unenforceable, it is the intention of the parties that the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions. If any of the covenants contained in
paragraphs 7, 8, 9 or 10 or any part thereof, is held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination should reduce the
duration and/or areas of such provision such that, in its reduced form, said
provision shall then be enforceable. The parties intend to and hereby confer
jurisdiction to enforce the covenants contained in paragraphs 7, 8, 9 or 10 upon
the courts of any jurisdiction within the geographical scope of such covenants.
In the event that the courts of any one or more of such jurisdictions shall hold
such covenants wholly unenforceable by reason of the breadth of such time, scope
or geographic area, it is the intention of the parties hereto that such
determination not bar or in any way affect the Company’s right to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective jurisdictions, the above covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

 

12. Enforceability. The failure of either party at any time to require
performance by the other party of any provision hereunder shall in no way affect
the right of that party thereafter to enforce the same, nor shall it affect any
other party’s right to enforce the same, or to enforce any of the other
provisions in this Agreement; nor shall the waiver by either party of the breach
of any provision hereof be taken or held to be a waiver of any subsequent breach
of such provision or as a waiver of the provision itself.

 

6



--------------------------------------------------------------------------------

13. Assignment. This Agreement is binding on and is for the benefit of the
parties hereto and their respective successors, heirs, executors, administrators
and other legal representatives. Neither this Agreement nor any right or
obligation hereunder may be sold, transferred, assigned, pledged or hypothecated
by either party hereto without the prior written consent of the other party;
provided, the Company may assign its rights and obligations under the Agreement
without written consent in connection with the sale or other transfer of all or
substantially all of the Company’s business (whether by way of sale of stock,
assets, merger or otherwise) following which sale or transfer the current equity
owners shall continue to have voting control of the Company.

 

14. Severability. In the event any provision of this Agreement is found to be
void and unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the void or unenforceable part had been severed and
deleted.

 

15. Life Insurance. The Employee agrees that the Company shall have the right to
obtain life insurance on the Employee’s life, at the Company’s sole expense and
with the Company as the sole beneficiary thereof. To that end, the Employee
shall (a) cooperate fully with the Company in obtaining such life insurance, (b)
sign any necessary consents, applications and other related forms or documents
and (c) take any reasonably required medical examinations.

 

16. Notice. Any notice, request, instrument or other document to be given under
this Agreement by either party hereto to the other shall be in writing and shall
be deemed effective (a) upon personal delivery, if delivered by hand, (b) three
(3) days after the date of deposit in the mails, postage prepaid, if mailed by
certified or registered mail, or (c) on the next business day, if sent by a
prepaid overnight courier service, and in each case addressed as follows:

 

If to the Employee:     

David B. Dechant

8 Rockmont Road

Greenville, South Carolina 29615

If to the Company:     

Computer Software Innovations, Inc.

1661 East Main Street, Suite A

Easley, South Carolina 29642

Attention: Beverly N. Hawkins, Secretary

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

 

17. No Conflict. The Employee represents and warrants that he is not subject to
any agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent him from entering
into this Agreement or which would be breached by the Employee upon the
performance of his duties pursuant to this Agreement, except as to the
employee’s existing minority ownership interest noted under number 7.
Non-Competition (a) (i). Employee has an obligation to keep secret any Trade
Secrets or Confidential Information obtained from the Employee’s existing
minority ownership interest. The Company does not currently compete to any
significant degree in the primary customer markets of the Employee’s existing
minority ownership interest; however, it could compete in those marketspaces in
the future. Should any conflict come to the attention of the Employee including
as a result of a customer or potential customer of the Employee’s existing
minority ownership interest becoming a customer or solicited potential customer
of the Company, Employee will avoid any direct or other personal involvement, as
considered by him or his obligations as necessary to avoid any conflict of
interest. If specifically requested to become personally involved, Employee will
refrain and state the conflict of interest as the reason for doing so. So long
as any lack of personal involvement in a conflicting situation does not result
in a significant interference with the performance of the Employee’s
responsibilities as an employee of the Company, such lack of personal
involvement will not be considered a breech of this Agreement.

 

7



--------------------------------------------------------------------------------

18. Miscellaneous.

 

(a) The headings contained in this Agreement are for reference purposes only,
and shall not affect the meaning or interpretation of this Agreement.

 

(b) The Company may withhold from any amount payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
applicable law or regulation.

 

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of South Carolina without regard to the conflict of law
principles thereof. Any action arising out of the breach or threatened breach of
this Agreement shall be commenced in a state court of the State of South
Carolina and each of the parties hereby submits to the jurisdiction of such
courts for the purpose of enforcing this Agreement.

 

(d) This Agreement represents the entire agreement between the Company and the
Employee with respect to the subject matter hereof, and all prior agreements
relating to the employment of the Employee, written or oral, are nullified and
superseded hereby.

 

(e) This Agreement may not be orally canceled, changed, modified or amended, and
no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by both parties to this Agreement, and any
provision hereof may be waived only by an instrument in writing signed by the
party or parties against whom or which enforcement of such waiver is sought.

 

(f) As used in this Agreement, any gender includes a reference to all other
genders and the singular includes a reference to the plural and vice versa.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPUTER SOFTWARE INNOVATIONS, INC. By:  

/s/ Nancy Hedrick

--------------------------------------------------------------------------------

Name:   Nancy Hedrick Title:   President and Chief Executive Officer EMPLOYEE

/s/ David B. Dechant

--------------------------------------------------------------------------------

David B. Dechant

 

8